Case 1:20-cv-00158-NIQA-LAS Document 13 Filed 02/05/20 Page 1 of 3 PagelD #: 118

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

Monterey Research, LLC )
)
Plaintiff, )
)
V. ) CA: 20-158 UNA
)
Marvell Technology Group Ltd. et al )
)
Defendant, )
AFFIDAVIT

I, Leigh Kilpatrick, Deputy Clerk, being first sworn, depose and say that
pursuant to Rule 4(f)(2)(C)(ii) of the Federal Rules of Civil Procedure, I did send on February 4,
2020, by Registered Mail, the Summons, Complaint with Exhibits, Plaintiff's Report to the
Commissioner of Patents and Trademarks, Affidavit of Rosemary Jean Piergiovanni, and
Notice/Consent of Availability of a United States Magistrate Judge to Exercise Jurisdiction
forms in the above referenced case to the following addresses:

1) Chairman, President, Officer, Managing Agent, and/or
General Agent
Marvell Technology Group Ltd.
Canon's Court
22 Victoria Street
Hamilton HM 12
Bermuda

 

Sworn to and subscribed before me cf
this 4" day of February, 2020 ff

(of *

Samantha Miller
Deputy Clerk

 
Case 1:20-cv-00158-NIQA-LAS Document 13 Filed 02/05/20 Page 2 of 3 PagelD #: 119

OFFICE OF THE CLERK
UNITED STATES DISTRICT
COURT Unit 18
John A. Cerino DISTRICT OF DELAWARE 844 North King Street
CLERK U.S. Courthouse
Wilmington, DE 19801
(302)573-6170
www.ded.uscourts.gov
February 4, 2020
REGISTERED MAIL
RETURN RECEIPT REQUESTED
TO:

Chairman, President, Officer, Managing Agent, and/or General Agent
Marvell Technology Group Ltd.

Canon’s Court

22 Victoria Street

Hamilton HM 12

Bermuda

RE: Monterey Research, LLC v. Marvell Technology Group Ltd. et al.
Civil Action No. 20-158-UNA

Enclosed please find copies of the Complaint, Notice of a Magistrate Judge’s
Availability form, Summons, and counsel’s Affidavit and request to the Clerk of Court for
assistance with this mailing.

This service is made by U.S. Registered Mail, return receipt requested, pursuant to
Federal Rule of Civil Procedure 4(f)(2)(C)(ii) and 4(h)(2). Pursuant to Federal Rules of Civil
Procedure 12(a)(ii) you have ninety (90) days in which to file an answer to the complaint, filed
with this Court and served upon the plaintiff's attorney as noted on the complaint and

 

summons.

Sincerely,
BY: JOHN A. CERINO
/ak CLERK

Enclosures (as stated)
Case 1:20-cv-00158-NIQA-LAS Document 13 Filed 02/05/20 Page 3 of 3 PagelD #: 120

 
 

 

   

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Registered No. D
a _--Date.Stam
ree Go OST UStkcron ae
Postage$ oy, Extra Services & Fees. "J __ i
$2001 (continued) f/x
Extra Services & Fees _|[Isignature Confirgiation .
CiRegistered Mail #165 10{]) $———+—___ \
3 = Signature Confirmation se ~
a8 Creu ae #415 per Delliery He B .
%S Be OiReturn Roait £1 = —
O90 eecironlG) + | Total Postage & Fees \
25 |Crestricted Delivery $"" we AS
CAs VW $—— |$ $25.65 NZ ; >,
Ee i AN Lf ~~. a Sf
Customer Must Declare |Received by | Doriesti ce up t$50,000
Bile Lil aed WEE alte f° is “Internation
QO $ “Inder lied- (See Reverse). mea
oat
OEeeic i £ Fie mS
N OFFICIAL USE s
oe AL Lil? ee Pe
g| CLEAR'S OFFIRE, Ws. DISTRICT CoueT a
2 £2 DISTRICT OF DELAWARE on
Qo em j
B B/E |S HUNK ING ST. ,UWIT IS we
>a 3
o=o ! ig o ==
cre WithineTOV, DE /F§/- 325%
os Te,
323|  |CHAIRNAN, PRES GAT, OFFICER, HANA EIUG we
Ea g A&Ent ANDfog GENERAL #EenT ns
2 alo Meeve.ce TEcHMdoey GRour 4ATD =
o E[F : , = i =
rg CANON'S CovRT, AQ VictrokiA STF GET
z Soh
HAM I zon HM 2, BERMUDA

 

 

 

PS Form 3806, Registered Mail Receipt Copy 1 - Customer
April 2015, PSN 7530-02-000-9051 ; a (See Information on Reverse)
For domestic delivery information, visit our website at www.usps.com °

LC&535174BO0US

USPS® Customs Declaration — CN 22
‘S IMPORTANT: The item/parcel may be opened officially. See
& Privacy Notice on reverse of Sender's Instructions page. Please
Q print in English and press firmly; you are making multiple copies.

 

 

 

 

 

 

 

 

 

 

 

E
2
LL
i
-
=
LS ee 7S
fr Mailing Office Date Stamp
f ~ ~\
‘ \
ER :
co = 3)
uO 4
= r
ao
Bs]
a
go

 

 

3- Shipping Label (left) and.Customer Gopy (right) |
